PER CURIAM.
Plaintiff-Appellant Clifton Gibson appeals from the order of the district court dated October 16, 2000, denying his motion to vacate summary judgment to Defendant-Appellee Wal-Mart Stores, Inc. on his age discrimination claim under the Age Discrimination in Employment Act, 29 U.S.C. § 621, et. seq. Gibson also appeals from the order of the district court, dated May 18, 2001, granting judgment as a matter of law in favor of Wal-Mart on his claim for disability discrimination under the Americans With Disabilities Act, 42 U.S.C. § 12101, et. seq.
Having studied the briefs, the record, and the applicable law, and having heard oral argument, we find that the district court adequately disposed of the issues. We therefore AFFIRM the judgment of the district court, for all of the reasons stated in its thorough opinions dated October 16, 2000, and May 18, 2001.